IN THE
                            TENTH COURT OF APPEALS

                                  No. 10-09-00018-CR
                                  No. 10-09-00019-CR

AMERICAN CONTRACTORS INDEMNITY CO.,
D/B/A TEXAS BONDING CO., SUE A. TAYLOR,
AGENT, D/B/A BAILMAN BOND CO. (ELLIS COUNTY),

                                                                         Appellant
v.

THE STATE OF TEXAS,
                                                                         Appellee



                       From the County Court at Law No. 2
                                Ellis County, Texas
                     Trial Court Nos. 08-C-3049 and 08-C-3093


                             MEMORANDUM OPINION


       Appellant has filed motions to dismiss these appeals because the trial court has

granted Appellant’s motions for new trial. According to the certificates of conference,

the State does not oppose dismissal of the appeals. Accordingly, they are dismissed.

See TEX. R. APP. P. 42.1(a)(1).
                                                FELIPE REYNA
                                                Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeals dismissed
Opinion delivered and filed February 18, 2009
[CV06]




Am. Contractors Indem. Co. v. State                            Page 2